MEMORANDUM***
Jesus Fernando Contreras-Pabon, a native and citizen of Colombia, petitions pro se for review of a final decision of the Board of Immigration Appeals (“BIA”) dismissing the appeal of the Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for sub*392stantial evidence, Reyes-Guerrero v. INS, 192 F.3d 1241, 1244 (9th Cir.1999), and we deny the petition for review.
The BIA correctly dismissed Contreras-Pabon’s appeal because his vague testimony regarding threats he received failed to demonstrate he was at risk of harm. See Sebastian-Sebastian v. INS, 195 F.3d 504, 507 (9th Cir.1999). Accordingly, Contreras-Pabon failed to establish eligibility for asylum and therefore failed to satisfy the more stringent standard for withholding of deportation. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997).
Contreras-Pabon’s contention that his due process rights were violated lacks merit because Contreras-Pabon was represented by counsel and was afforded a full and fair opportunity to present testimony and evidence. See Cuadras v. INS, 910 F.2d 567, 573 (9th Cir.1990) (holding that an alien is entitled to the Fifth Amendment guarantee of due process, which is satisfied by a full and fair hearing).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.